Citation Nr: 9930913	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-23 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
a left knee condition.

2. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active duty from July 14, 1944 to October 17, 
1944.  The veteran served a total of 96 days and received a 
Certificate of Disability for Discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied reopening claims for service 
connection of a back and a left knee condition. 

The notice of disagreement dated in April 1997 and the VA 
Form 9 dated in June 1997 raise the issue of entitlement to 
pension benefits.  As that issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  See Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

The veteran did not report for the July 22, 1999 travel Board 
hearing.  Accordingly, the issues on appeal were certified to 
the Board.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The RO originally denied service connection for a left 
knee disability in October 1944 based on the fact that the 
old left knee injury was noted at induction and not 
aggravated by service.  The veteran was notified of the 
adverse decision; he did not file an appeal. 

2. Evidence associated with the record subsequent to the 
October 1944 RO decision includes VA and private medical 
records, as well as the veteran's lay statements.  

3. This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
veteran's current left knee condition was incurred in or 
aggravated by service) and, when considered alone or 
together with all of the evidence, both old and new, it 
has a significant effect upon the facts previously 
considered. 

4. The claim of entitlement to service connection for a left 
knee condition is supported by competent medical evidence 
showing that the claim is plausible. 

5. The RO originally denied service connection for a weak 
back in December 1954 based on the fact that the condition 
was not manifest in service or within any appropriate 
presumptive period.  Following notification of the adverse 
decision, the veteran perfected an appeal.  

6. In May 1955, the Board issued a decision which found that 
the evidence of record did not establish that a back 
condition was incurred in or aggravated during active 
service.  The veteran was provided notice of the decision.  
A request for reconsideration of this Board decision was 
not made.

7. Evidence associated with the record subsequent to the May 
1955 Board decision includes VA and private medical 
records, as well as the veteran's statements in support of 
his claim. 

8. This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
veteran's back condition was incurred in or aggravated 
during service) and, when considered alone or together 
with all of the evidence, both old and new, it has a 
significant effect upon the facts previously considered. 

9. The claim of entitlement to service connection for a back 
condition is supported by competent medical evidence 
showing that the claim is plausible. 


CONCLUSIONS OF LAW

1. The October 1944 RO decision which denied service 
connection for a left knee injury is final, and evidence 
received since the October 1944 RO decision is new and 
material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).  

2. The claim of entitlement to service connection for a left 
knee condition is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The May 1955 Board decision which denied service 
connection for a back condition is final, and evidence 
received since the May 1955 Board decision is new and 
material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5108, 7104(a) (b) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.156. 

4. The claim of entitlement to service connection for a back 
condition is well-grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen the claim for service connection of a left knee 
condition

The RO originally denied service connection for an old injury 
of the left knee in October 1944 based on the fact that a 
left knee injury was noted on induction and was not 
aggravated by military service.  The veteran was provided 
notice of the adverse decision and his appellate rights in 
October 1944.  The veteran did not appeal the rating 
decision.  The decision became final in 1945.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d. 1380, 1383 (Fed.Cir. 1996); Fulkerson v. 
West, 12 Vet. App. 268 (1999).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In relevant part, the evidence of record at the time of the 
October 1944 RO decision is summarized as follows:

The induction examination dated in July 1944 reflects inter 
alia a fractured left knee in 1939.  In August 1944, the 
veteran complained of, among other things, painful knees.  He 
reported that this condition had existed for the past 4-5 
years, [ever] since a horse fell on him and that his left 
knee was fractured at that time.  He also reported that he 
injured his knees when he fell out of a window.  Abduction of 
both legs was strained and under tension with full flexion 
and extension.  The August 1944 x-ray study revealed slight 
soft tissue swelling and an unfused secondary ossification 
center of the right tibial tubercle.  No active bone 
destruction was evident.  There was some irregularity of the 
left lateral femoral condyle that was suggestive of an old 
healed fracture.  In September 1944, the veteran reported 
that he could not stand on his feet very long.  The 
evaluation of the muscular system reflected old injury knee 
left, torn ligament.  The veteran was separated from service 
pursuant to a Certificate of Disability for Discharge for a 
psychiatric disorder.  

The October 1944 RO decision denied service connection for 
the left knee disability on the basis that it was not 
incurred in or aggravated by service in WW II.  The 
disability of old injury, left knee, was noted at induction 
and was not aggravated by service.  

Evidence associated with the claims folder subsequent to the 
October 1944 RO decision is summarized as follows:

A VA report of physical examination dated in December 1945 
reflects by history that the veteran fractured both patellae 
while attending high school and that there were no residuals.  
The examination findings included no muscular or articular 
rheumatism.  There were scattered patches of hypesthesia and 
hypalgesia in the lower extremities, non-anatomical in 
distribution.  

A June 1954 VA examination reflects that the veteran could 
stand and walk on his toes or heels without apparent 
discomfort except for some pain in his knees.  The diagnosis 
was conversion reaction, chronic, moderate, manifested by 
fixation and elaboration of a chronic pattern of complaints 
referable to neck, back, and legs, and some anxiety symptoms. 

In relevant part, a September 1954 medical statement from Dr. 
Miller reflects that the veteran is limited to very light and 
occasional work.  

The veteran asserts that his preexisting physical conditions 
were aggravated by infantry training.  The veteran reported 
that prior to induction into the service he injured, among 
other things, his left knee in a horseback riding accident. 

Medical records to include medical statements from Dr. G. 
Colon for the period of May 1994 to December 1998 reflect 
inter alia ongoing treatment of severe osteoarthritis of the 
left knee, which is medicated with Relafen and Darvocet.  A 
May 1997 entry reflects left knee pain secondary to strain.  
Dr. Colon opined in April 1996 and October 1998 that the 
veteran's military stint most likely aggravated his medical 
condition, especially the osteoarthritis of the knee.  

A February 1995 medical statement from J. Ellis, 
chiropractor, reflects that the veteran is continuing to have 
significant pain in the left knee.  The diagnoses included 
severe degenerative joint disease of the left knee.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, at 209.

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§3.303 (1999).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. §§ 1132, 1137, 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).

With respect to the evidence added to the record since the 
October 1944 RO decision that denied service connection for a 
left knee injury, the Board observes that the veteran has 
submitted new and material evidence to reopen his claim for 
service connection of a left knee condition.  In that regard, 
Dr. Colon opined that the veteran's military stint most 
likely aggravated his medical condition, especially the 
osteoarthritis of the knee.  This evidence establishes the 
required nexus between the veteran's current left knee 
condition and his military service to warrant reopening his 
claim.  Simply, this evidence alone bears directly and 
substantially upon whether the current left knee disability 
was incurred in or aggravated by military service and is 
neither cumulative or redundant of evidence previously 
considered.  Therefore, the Board need not address whether 
the other pieces of additional evidence constitute new and 
material evidence as the claim of entitlement to service 
connection for a left knee condition warrants reopening based 
on the medical opinions of Dr. Colon standing alone, and the 
veteran is entitled to have his claim readjudicated on the 
basis of all the evidence of record.  See Butler v. Brown, 9 
Vet. App. 167, 171 (1996); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  

Well-grounded Claim

Having found that the veteran has submitted "new and 
material evidence," the threshold question that must be 
resolved, with regard to the claim of entitlement to service 
connection for a left knee condition, is whether the veteran 
has presented evidence of a well-grounded claim.  See Winters 
and Elkins, both supra.  Upon a review of the record, it is 
the Board's determination that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible.  See Mattern v. West, 12 Vet. 
App. 222 (1999) (holding that a well-grounded claim need only 
be plausible, not conclusive).  

In the instant case, the veteran has provided (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Furthermore, after examining 
the record, the Board is of the opinion that additional 
development is required before the issue of service 
connection can be adequately addressed.  38 U.S.C.A. § 
5107(a).  Therefore, this matter is addressed in the remand 
section of this decision.  


II. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back 
condition

The RO originally denied service connection for a back injury 
in December 1954 based on the fact that the condition was not 
shown to have been incurred in or aggravated by his period of 
service.  By a May 1955 Board decision, service connection 
for a weak back was denied based on the fact that the veteran 
had a pre-existing back injury, that no pertinent back 
disability was found during hospital observation immediately 
preceding his discharge, and that the evidence of record did 
not establish that a back condition was incurred in or 
aggravated during active service.  The veteran was notified 
of the adverse decision in June 1955.  He did not file for 
reconsideration.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the May 1955 Board decision is final.  Id.  

As noted above, "if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. § 5108.  Except as 
provided by 38 U.S.C.A. § 5108, when the Board disallows a 
claim, it may not thereafter be reopened and allowed, and no 
claim based on the same factual basis shall be considered.  
38 U.S.C.A. § 7104(b).  When a claimant seeks to reopen a 
claim after an appellate decision and submits evidence in 
support of that claim, a determination must be made as to 
whether this evidence is new and material and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  38 C.F.R. § 20.1105(1998); see also 38 U.S.C.A. § 
5108, 7104.  Therefore, once a Board decision becomes final 
under section 7104(b), "the Board does not have the 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such claim, it must so find."  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Winters v. West, 12 Vet. App. 203 (1999).  
First, the Board must determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Winters and Elkins, both 
supra.

In relevant part, the evidence of record at the time of the 
May 1955 Board decision is summarized as follows:

The induction examination dated in July 1944 reflects inter 
alia the following musculoskeletal defects: a fractured 
coccyx in 1941 and a mild depression on the lower left chest.  
Service medical records reflect that in August 1944, the 
veteran complained of, among other things, pain in the lower 
part of his back.  He reported that the condition had existed 
for the past 4-5 years, [ever] since a horse had fallen on 
him.  On examination, there was full flexion, extension, and 
right and left lateral motion of the spine.  The August 1944 
x-ray study of the back shows no bony or articular 
abnormality.  In September 1944, the veteran complained of 
trouble with his back.  He could not "stand" walking, 
running, and lifting.  The evaluation of the muscular system 
reflects old injury of the left knee, torn ligament.  The 
diagnosis was psychoneurosis, conversive, hysteria, moderate.  
The Certificate of Disability for Discharge dated in October 
1944 reflects a diagnosis of psychoneurosis, conversion 
hysteria, moderate.  The condition was manifest by pain in 
the back, neck, headaches, and numbness of the legs, which 
totally incapacitates the veteran.  These findings were 
considered to have existed prior to induction and were not 
aggravated by service.  

A report of physical examination dated in December 1945 
reflects that "while in-service . . . my back started 
bothering me and my nervousness started.  My back aches most 
of the time and I cannot do heavy work.  I have a nervous 
condition."  The examination reflects no muscular or 
articular rheumatism.  The veteran fractured his coccyx in 
1940.  There were no residuals.  On examination, there were 
normal spinal curves and no evidence of muscle spasm.  There 
was rigidity of the erector spinae muscles.  Full range of 
motion was present in all directions. There were scattered 
patches of hypesthesia and hypalgesia in the lower 
extremities, and non-anatomical in distribution.  The 
psychiatric evaluation reflects that the veteran manifests a 
moderate fixation and an elaboration of symptoms related to 
the cervical and lumbar spine, that the veteran is over-
reactive and suggestible, that his symptoms are fixed and 
stereotyped, focused on an old injury to his back.  The final 
diagnosis was psychoneurosis, conversion hysteria.  

A report of physical examination dated in November 1950 
reflects that coordination, gait, and station were normal, 
and that the veteran was preoccupied with numerous somatic 
complaints especially pain, stiffness in the lower back, 
shoulders, and cervical region.  There was no articular or 
muscular rheumatism.  Sensation was normal to touch, pain, 
and vibration throughout.  Lasegue's sign and straight leg 
raising were negative.  The neurological examination was 
negative for any evidence of organic pathology.  The 
diagnosis was psychoneurosis, conversion reaction, moderate, 
manifested by excessive preoccupation with symptoms referable 
to his back, hips, and neck, as well as emotional lability, 
and occasional gastric upsets manifested by heartburn and 
headaches.  The external precipitating stress[ors] were 
situational factors incident to service.  

A June 1954 VA examination reflects that the veteran's back 
bothered him a great deal.  The examination reflects pain in 
the lower back aggravated by lifting.  The veteran reported 
that these symptoms affect his legs.  Whenever he has back 
trouble, he has leg pain.  The veteran could stand and walk 
on his toes or heels without apparent discomfort except for 
some pain in his knees.  Straight leg raising was readily 
accomplished to 90 degrees bilaterally with only a complaint 
of tightening of the hamstring muscles.  The diagnosis was 
conversion reaction, chronic, moderate, manifested by 
fixation and elaboration of chronic pattern of complaints 
referable to neck, back, and legs, and some anxiety symptoms.  

A medical statement dated in September 1954 from Dr. E. 
Echternacht reflects that the veteran had been under his care 
for the past year for recurrent back strain.  The physician 
reported by history that the veteran sustained a strained 
back while in service.  Among other things, the physical 
findings included chronic constitutional weak back, which 
strains easily, and in various locations.  

A September 1954 medical statement from Dr. Miller reflects 
that the veteran is limited to very light and occasional 
work.  

The May 1955 Board decision reflects that a back injury was 
reported on examination at induction, however, x-ray studies 
and special examinations during service failed to reveal any 
organic pathology in the back and no pertinent back 
disability was found during hospitalization immediately 
preceding his discharge.  It was held that the evidence of 
record did not establish that a back condition was incurred 
in or aggravated during active service.  

Evidence associated with the claims folder subsequent to the 
May 1955 Board decision is summarized as follows:

The veteran asserts that his preexisting physical conditions 
were aggravated by infantry training.  The veteran reported 
that prior to induction into the service he injured his back 
and neck in a horseback riding accident. 

Treatment records dated in September 1994 from Baylor 
University Medical Center show that Dr. S. Finn, a 
neurosurgeon, was the veteran's attending physician for that 
admission.  These records reflect that the then 73 year old 
veteran had previously undergone surgery on his neck and 
presented with complaints of one month duration of back and 
right leg pain and some numbness in the right foot.  A 
magnetic resonance imaging report provided by the veteran 
reflects lumbar stenosis most marked at L4-L5 with a lateral 
disc herniation at L4-L5 right.  The veteran underwent a 
lumbar laminectomy at L4-5, a facetectomy at L4-5 on the 
right, a discectomy at L4-5 bilaterally, and fusion at L4-5 
with a bone graft.  A statement from Dr. S. Finn dated in 
February 1995 reflects that the veteran had back surgery, 
that he was improved, but still had back pain especially when 
lifting.  Dr. Finn later reported that medical records for 
the veteran were not available.  

Medical records to include medical statements from Dr. G. 
Colon for the period of May 1994 to December 1998 reflect 
inter alia ongoing treatment of chronic neck and back 
problems that were medicated with Relafen and Darvocet.  In 
March 1998, the veteran fell on his back after losing his 
equilibrium.  Dr. Colon opined in April 1996 that the patient 
does have a chronic medical problem which may be service 
related or at least aggravated by the service.  A separate 
opinion dated in October 1998 reflects "I believe his 
military stint most likely aggravated his medical 
condition[,] especially his osteoarthritis of his knee."  

A February 1995 treatment record from C. Dan, chiropractor, 
reflects that the veteran complained of symptoms deep in his 
low back.  The note reflects that the veteran is permanently 
disabled from doing his normal required work and that it was 
evident that the veteran was going to need more aggressive 
surgical care.  

A February 1995 medical statement from J. Ellis, 
chiropractor, reflects that the veteran underwent back 
surgery.  

In January 1999, the RO sent a letter to Dr. J. Ellis 
requesting the veteran's medical records.  The letter was 
returned as undeliverable.  On that same date, the RO sent a 
letter to the veteran requesting this same medical evidence.  
The medical evidence from Dr. Ellis has not been received. 

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, at 209.

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. §§ 1132, 1137, 1153; 
38 C.F.R. § 3.306(a).  

With respect to the evidence added to the record since the 
May 1955 Board decision that denied service connection for a 
back condition, the Board observes that the veteran has 
submitted new and material evidence to reopen his claim for 
service connection of a back condition.  In that regard, Dr. 
Colon opined that the veteran's military stint most likely 
aggravated his medical condition and that the chronic medical 
problem may be service related or at least aggravated by 
service.  This evidence alone bears directly and 
substantially upon whether the current back condition was 
incurred in or aggravated by military service and is neither 
cumulative or redundant of evidence previously considered.  
Therefore, the Board need not address whether the other 
pieces of additional evidence constitute new and material 
evidence as the claim of entitlement to service connection 
for a back condition warrants reopening based on the medical 
opinions of Dr. Colon standing alone, and the veteran is 
entitled to have his claim readjudicated on the basis of all 
the evidence of record.  See Butler v. Brown, 9 Vet. App. 
167, 171 (1996); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  

Well-grounded Claim

Having found that the veteran has submitted "new and 
material evidence," the threshold question that must be 
resolved, with regard to the claim of entitlement to service 
connection for a low back condition, is whether the veteran 
has presented evidence of a well-grounded claim.  See Winters 
and Elkins, both supra.  Upon a review of the record, it is 
the Board's determination that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible.  See Mattern v. West, 12 Vet. 
App. 222 (1999) (holding that a well-grounded claim need only 
be plausible, not conclusive).  

In the instant case, the veteran has provided (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Furthermore, after examining 
the record, the Board is of the opinion that additional 
development is required before the issue of service 
connection for a back condition can be adequately addressed.  
38 U.S.C.A. § 5107(a).  Therefore, this matter is addressed 
in the remand section of this decision.  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a left knee condition.  The 
claim is well-grounded.  To this extent, the appeal is 
granted.  

New and material evidence has been submitted to reopen the 
claim of service connection for a back condition.  The claim 
is well-grounded.  To this extent, the appeal is granted. 


REMAND

Since the claims for service connection for a left knee 
condition and a back condition have been reopened and 
determined to be well-grounded, the VA's duty to assist has 
been triggered.  38 U.S.C.A. § 5107; Winters and Elkins, both 
supra.  The Board may proceed to evaluate the merits of the 
claim only after it has fulfilled the duty to assist which 
encompasses conducting medical examinations where indicated 
by the facts and circumstances of an individual case.  38 
U.S.C.A. § 5107(a) (West 1991); Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The Board observes that the veteran sustained injuries to his 
back and left knee prior to service.  These injuries were 
noted on the induction examination.  The veteran voiced 
complaints related to his back and left knee in-service.  Dr. 
Colon in April 1996 and October 1998 opined that the 
veteran's "chronic medical problem" and left knee condition 
may be related or at least aggravated by military service.  
According to the law, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. §§ 1132, 1137, 1153; 38 C.F.R. § 3.306(a).  In light 
of this, the Board feels that the veteran should be afforded 
a VA examination to determine the etiology of the back and 
left knee conditions.  Specifically, whether the current back 
and left knee conditions were incurred in-service and 
continued to the present time or whether the preexisting back 
and left knee injuries were aggravated by military service.  
38 C.F.R. §§ 3.303, 3.306.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1. First, the RO should ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated his back and left 
knee conditions since separating from 
service, to include any prior 
surgeries.  After securing any 
necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured or requested without response 
and associate them with the claims 
folder.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2. Then, the RO should schedule the 
veteran for a comprehensive VA 
orthopedic examination to determine 
the nature and etiology of any back or 
left knee conditions present.  All 
indicated tests, studies, and X-rays 
should be undertaken.  It is 
imperative that the claims folder be 
made available for use by the examiner 
so that the veteran's medical history 
can be reviewed.  Based on the 
findings from the examination, and 
review of the veteran's entire medical 
record (as contained in the claims 
file), the examiner is requested to 
provide opinions as to the following: 
(i) Whether it is at least as likely 
as not that the preexisting left knee 
injury became worse during military 
service?  (ii) If so, whether the 
worsening of the left knee condition 
was due to the natural progress of the 
preexisting left knee injury?  And  
(I) Whether it is at least as likely 
as not that the preexisting back 
injury became worse military service?  
(II) If so, whether the worsening was 
due to the natural progress of the 
preexisting back injury?  The complete 
rationale for any opinions expressed 
should be provided.  

3. After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  
If the report does not include 
sufficient data or adequate responses 
to the specific opinions requested, 
the report must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999).  

4. Thereafter, the RO should adjudicate, 
in light of the additional evidence, 
the claims for service connection for 
a back and a left knee condition.  

5. If any benefit sought remains denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case, which reflects 
RO consideration of all additional 
evidence, and the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

